Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 4, the phrase “a connecting means” is a double recitation of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Gutsche et al. (3,469,686; hereinafter Gutsche) or, in the alternative, under 35 U.S.C. 103 as obvious over Gutsche in view of The Official Notice and/or Veltrop et al. (8,899,421; hereinafter Veltrop).  Gutsche discloses a packaging tray (A; the lower tray as shown in Fig. 1) composed of plastic with a base (1; see Fig. 1 below) and sidewalls (2) which adjoin the base and delimit a receiving space for a product being packaged, and a baseplate (A; the upper tray as shown in Fig. 1) having a multiplicity of retaining wells/cup-shaped depressions (3-7) forming liquid reservoirs which is placed onto the upper side of the base and forms a supporting surface for the product being packaged.  Gutsche further discloses the baseplate and the base are formed with at least one releasable connecting means (11, 12; column 4, lines 50-54) for releasably fixing the baseplate to the base of the packaging tray, and the connecting means are complementary with respect to one another and are formed integrally in the base and the baseplate.  To the extent that the retaining wells of Gutsche are not considered equivalent to the cup-shaped depressions as claimed, The Official Notice is taken of an old and conventional practice of providing a packaging tray having a plurality of cup-shaped depressions for holding articles.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the packaging tray of Gutsche so the packaging tray is constructed with the multiplicity of cup-shaped depressions instead of the 
As to claim 2, Gutsche discloses the at least one connecting means comprises a latching projection and a latching recess as claimed (column 4, lines 50-54).
As to claim 3, Gutsche discloses the base is formed with at least one latching recess (12) in lieu of at least one upwardly projecting latching projection and the baseplate is formed with at least one downwardly projecting latching projection (11; column 4, lines 50-54) in lieu of a corresponding latching recess as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging tray of Gutsche so the packaging tray is constructed with the base comprises at least one upwardly projecting latching projection instead of the at least one latching recess and the baseplate comprises a corresponding latching recess instead of the latching projection as claimed because it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  
As to claim 4, Gutsche further discloses the connecting means arranged centrally along the width of the base and the baseplate and the upper side (1) of the baseplate is flat in the region of the connecting means.  
As to claim 6, Gutsche further discloses the opening cross sections of the depressions are inherently capable to receive liquids in a capillary-like manner.
As to claim 8, Gutsche fails to show the upper end of the sidewalls facing away from the base is formed peripherally into a rounded edge as claimed.  The Official Notice is taken of an old and conventional practice of providing a packaging tray having sidewalls and the upper end of the sidewalls facing away from a base of the packaging tray is formed peripherally into a rounded 
As to claims 9 and 10, Gutsche further discloses the packaging tray and the baseplate formed from polyethylene or the like (column 3, lines 24-27).

    PNG
    media_image1.png
    266
    537
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



	Response to Arguments

Applicant's arguments with respect to 10/01/2021 have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.







	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736